Citation Nr: 0517980	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical 
spine disability.  

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.	The propriety of an initial 60 percent rating for a low 
back disability prior to September 23, 2002.  

4.	The propriety of an initial 60 percent rating for a low 
back disability on and after September 23, 2002.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from July 1984 to November 
1984 and from June 1985 to September 1988.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from March and November 1997 rating actions 
by the RO that, among other things, denied service connection 
for PTSD and sinusitis, and assigned a 10 percent rating for 
a low back disability, effective July 23, 1997.  The RO also 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for a cervical spine 
disability that had been previously denied by the RO in an 
unappealed rating action of January 1995.  

In October 1999 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  In a June 2003 rating action the 
RO granted service connection for sinusitis and assigned a 10 
percent rating for this disability from February 15, 1994.  
The RO also increased the evaluation for the veteran's low 
back disorder to 60 percent disabling, effective February 15, 
1994.  

In December 1998 and February1999 statements the veteran 
expressed a desire to be afforded a hearing before a Veterans 
Law Judge at the RO in Wilmington, Delaware.  However, the 
veteran subsequently moved and her claims folder was 
transferred to the RO in Baltimore Maryland.  The Board sent 
the veteran a letter dated May 11, 2005, informing her that 
Board hearings are not available at the RO in Baltimore, and 
that a hearing before a Veterans Law Judge would have to be 
held in Washington, D.C.  The letter informed her that if no 
response was received within 30 days of the date of the 
letter the Board would assume that she did not want an 
additional hearing and proceed accordingly.  

In a statement dated June 15, 2005, and received at the Board 
on June 16, 2005, the veteran's representative wrote that she 
was still uncertain as to whether she desired a hearing, and 
that she needed an unspecified amount of additional time to 
discuss it with her counselor and husband.  Since the veteran 
did not specify any time when these consultations would be 
completed, she is essentially asking for an indefinite delay 
in consideration of her appeal.  She has not explained why a 
period in excess of 30 days was an insufficient period of 
time to elect a hearing.  This case has been pending for 
approximately eight years.  The Board cannot grant her motion 
to further delay consideration of the case.

The issues of entitlement to service connection for PTSD and 
the issue of entitlement to an initial evaluation in excess 
of 60 percent for low back disability on and after September 
23, 2002 are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a cervical 
spine disability was previously denied by the RO in an 
unappealed rating decision of January 1995.

2.  The evidence received since the January 1995 rating 
decision denying service connection for a cervical spine is 
cumulative.

3.  Prior to September 23, 2002, the veteran's service 
connected low back disability did not involve fracture, 
ankylosis, require frequent periods of hospitalization or 
caused marked interference with employment. 


CONCLUSIONS OF LAW

1.  The additional evidence received since the unappealed 
rating decision of January 1995 that denied service 
connection for a cervical spine disability is not new and 
material; and the veteran's claim for service connection for 
a cervical spine disability, is not reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

2. The criteria for an evaluation in excess of 60 percent for 
a low back disorder prior to September 23, 2002 have not been 
met. 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in July 2001, the RO informed the veteran 
of the evidence needed to substantiate her current claims, 
and of who was responsible for obtaining what evidence.  In 
addition, this letter in conjunction with the statement of 
the case and numerous supplemental statements of the case 
told her that he could reopen the claim by submitting 
relevant evidence.  The notice also put her on notice to 
submit all such relevant evidence in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice was sent to the appellant in 
September 2001, prior to the rating action currently being 
appealed.  

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
application to reopen her current claims is available, but 
not yet associated with the claims folder.  

The Board further notes that in order to implement the 
provisions of the VCAA, the Secretary of VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  Generally, the provisions of this liberalizing law, 
to include the implementing regulations, are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  66 Fed. Reg. 45,620 (Aug. 29, 2001).  However, 
provisions related to reopening previously denied claims are 
only applicable to claims received on or after August 29, 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Inasmuch as the 
veteran's current claims request to reopen her claim for 
service connection for a cervical spine disability was 
received prior to August 2001, the new regulations relative 
to reopening previously denied claims are not applicable.

I.	New and Material Evidence To reopen a Claim for 
Service Connection for a Cervical Spine Disability.  

The evidence that was of record at the time of the January 
1995 unappealed rating action by the RO denying service 
connection for a cervical spine disability may be briefly 
summarized.  Review of the service medical records indicate 
occasional treatment for pain and stiffness in the cervical 
spine following motor vehicle accidents that occurred in 
March 1987 and May 1988.  No radiculopathy was reported and 
an X-ray of the cervical spine was negative.  The veteran's 
September 1988 examination prior to service separation 
contained no findings or complaints regarding the cervical 
spine.  

On a VA general medical examination in September 1994, the 
veteran gave a history of neck pain over the previous three 
years.  She could recall no temporal trauma.  After the 
examination, the diagnoses included cervical strain.  

The evidence associated with the claims folder subsequent to 
the January 1995 rating action that denied service connection 
for a cervical spine disability includes private clinical 
records that reflect treatment in June 1993 for neck pain.  
It was noted that the veteran reported being involved in a 
motor vehicle accident the previous January.  

VA clinical records indicate that a May 1997 X-ray of the 
cervical spine was normal.  During treatment in May 1997 for 
a cervical sprain a history of involvement in a motor vehicle 
accident 14 months earlier was reported.  An A March 2000 X-
ray of the cervical spine was reported to be normal and an 
MRI study of the cervical spine performed in May 2000 found 
no significant spondyloarthropathy in the cervical spine.  In 
April 20001, following another motor vehicle accident, 
evaluation of the cervical spine was "intact".  VA clinical 
records reflect occasional subsequent treatment for 
complaints referable to the cervical spine.  

During a hearing at the RO in October 1999, the veteran 
testified that she continued to have pain in her neck that 
she attributed to her in-service injuries to the cervical 
spine. 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004)

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under the version of 38 C.F.R. § 3.156 applicable to claims 
submitted before August 29, 2001, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The basis for the RO's January 1995 denial of service 
connection for a cervical spine disability low back disorder 
was, essentially that the in-service symptomatology involving 
the cervical spine was acute and transitory that resolved 
without residual disability noted on the veteran's 
examination prior to service discharge and that no connection 
had been demonstrated between post service cervical spine 
complaints and the veteran's military service.  

The evidence added to the record since the rating board last 
denied service connection for a cervical spine disorder, 
consists of private and VA clinical record that documents 
occasional treatment for cervical spine complaints beginning 
in 1993, over 4 years after service discharge.  

Moreover, the treatment given in 1993 followed the veteran's 
involvement in a recent, post service motor vehicle accident, 
as did much of the treatment rendered for similar complaints 
in subsequent years.  

While this evidence was not previously of record, such 
evidence is not material because it is cumulative of evidence 
already of record.  It merely shows post-service treatment 
for a cervical spine disability.  This was shown by records 
that were considered in the 1995 decision.  Because the 
evidence received since 1995 is cumulative it is not new and 
material.

II.	Rating For Low Back Disability.  

On VA examination in September 1994 the veteran complained of 
severe and worsening low back pain.  The veteran's range of 
motion could not be properly evaluated due to her complaints 
of pain, but the doctor noted that flexion was not performed 
beyond 15 degrees, due to back pain complaints.  During an 
evaluation at a military facility in September 1994, it was 
noted that her back had normal curvature on range of motion 
without tenderness.  An x-ray of the lumbar spine performed 
in January 1995 was reported to be normal.  

A privately conducted MRI study in July 2000, showed 
preservation of normal spinal lord sis with disc space 
narrowing and disc dissection at L5-S1.  A posterior disc 
bulge was noted at L5-S1, as were findings consistent with an 
annular tear at the L5-S1 disc.  There was also a minimal 
disc bulge at L4-S1.  

On VA examination in August 2001, the veteran complained of 
back pain that was treated with medication and with physical 
therapy.  There was marked tenderness over the lumbar spine 
and she had forward flexion of 50 degrees with 0 degrees of 
extension.  Left and right lateral flexion was to 20 degrees 
and right and left rotation was 30 degrees.  

The veteran's low back disorder has been assigned a 60 
percent rating under 38 C.F.R. § 4.71a Diagnostic Code 5293 
as intervertebral disc syndrome. Under the provisions of that 
diagnostic code in effect prior to September 23, 2002, a 60 
percent evaluation, was the highest rating available under 
that diagnostic code, and was assigned where there is 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Residuals of vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces is assigned a 100 
percent evaluation. Consider special monthly compensation; 
with lesser involvements, rate for limited motion and nerve 
paralysis. Residuals of vertebra fracture without cord 
involvement and abnormal mobility requiring neck brace (jury 
mast) is assigned a 60 percent evaluation. In other cases, 
rate in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).

The 60 percent evaluation is the maximum rating under 
Diagnostic Code 5293, and the veteran has not alleged, nor 
does the evidence show that the low back disability involves 
a fracture of the vertebrae with a demonstrable deformity of 
vertebral body such as to warrant an increased rating under 
Diagnostic Code 5285.  

Complete bony fixation of the spine (ankylosis) at an 
unfavorable angle warranted a 100 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003).  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  The veteran had 
significant motion of the spine throughout the period since 
the grant of service connection.  Therefore, her back 
disability does not meet the criteria for a 100 percent 
rating under that diagnostic code.  

Nor does the evidence show that the veteran's low back 
disability result in symptoms that have required frequent 
periods of hospitalization or caused marked interference with 
employment (beyond that recognized by the 60 percent rating, 
and the total rating for compensation purposes based on 
individual unemployability that has been in effect since the 
effective date of the grant of service connection).  Referral 
for consideration of an extraschedular rating is, thus, not 
warranted.  38 C.F.R. § 3.321(b) (2004). 

Accordingly, the requirements for a rating in excess of the 
60 percent for a low back disability were not met or 
approximated during the period from the grant of service 
connection to September 22, 2002.  


ORDER

New and material evidence has not been submitted; the claim 
for service connection for a cervical spine disability is not 
reopened.  

An evaluation in excess of 60 percent for a low back 
disability prior to September 23, 2002, is denied.  


REMAND

The record indicates that the veteran receives ongoing 
treatment for her psychiatric symptoms as an outpatient at 
the VA Medical Center in Washington, D.C.  In his June 2005 
statement, the veteran' representative indicated that she 
continued to see a counselor.  However, no clinical records 
reflecting this treatment subsequent to June 2, 2003, are 
currently in the claims folder.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995). Therefore, records dated subsequent to June 
2, 2003 documenting VA treatment for psychiatric symptoms 
must be obtained and associated with the claims folder.  

The veteran was last afforded a VA orthopedic examination of 
her low back disability in August 2001. Under the regulations 
applicable on, and subsequent to, September 23, 2002, VA is 
to evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted. Note 2 
of the revised criteria requires that neurological 
manifestations be rated separately under the most appropriate 
neurological rating codes. Note 3 requires that if symptoms 
of intervertebral disc syndrome clearly and distinctly effect 
more than one spinal segment, each segment involved was to be 
evaluated on the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
resulted in a higher evaluation for that segment. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

In view of the above change in the rating criteria for 
evaluating the veteran's low back disability the Board 
believes that the veteran should be afforded current VA 
examination to determine the current severity of her low back 
symptomatology in light of the new criteria.  

In view of the foregoing, this case is REMANDED for the 
following development:  

1.  Obtain copies of all clinical records 
documenting the veteran's outpatient 
treatment for psychiatric symptomatology 
at the VA Medical Center in Washington, 
D.C. subsequent to June 2, 2003.  All 
records obtained should be associated 
with the claims folder.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the severity of 
her low back disability. Send the claims 
folder to the examiner for review. The 
examiner should state in the examination 
report that the claims folder was 
reviewed.  

The examiner should report whether the 
service-connected back disability has 
required periods of doctor prescribed bed 
rest since September 23, 2002, and, if 
so, the frequency and duration of such 
periods should be estimated. 

The examiner should report whether the 
service-connected back disability causes 
any neurological disability. The examiner 
should note any paralysis, partial 
paralysis, neuralgia or neuritis, and 
express an opinion as to the severity of 
such symptoms in terms of being slight, 
moderate, moderately severe, or severe.  

3.  After ensuring that the examination 
report contains all requested opinions, 
re-adjudicate the claims for service 
connection for PTSD and an increased 
rating for low back disability on and 
subsequent to September 23, 2002.  If 
these benefits are not fully granted, 
issue a supplemental statement of the 
case.  The case should then be returned 
to this Board, if otherwise appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


